Filed 3/6/14 P. v. Sanchez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058659

v.                                                                       (Super.Ct.No. RIF153202)

ROBERT JOSEPH SANCHEZ,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Elisabeth Sichel, Judge.

Affirmed.

         Allison L. Ehlert, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       On September 29, 2009, a felony complaint charged defendant and appellant

Robert Joseph Sanchez with one count of robbery under Penal Code1 section 211. The

complaint also alleged prior strike convictions under sections 667, subdivisions (c) and

(e)(1), and 1170.12, subdivision (c)(1).

       On August 25, 2011, defendant pled guilty to one count of robbery in the second

degree under section 211. The trial court imposed a 10-year prison sentence, but

suspended its execution and granted defendant five years’ probation.

       On April 6, 2012, the trial court revoked defendant’s probation based on his

failure to remain enrolled in a drug treatment program, which was a condition of his

probation. The court issued a bench warrant for defendant’s failure to appear.

       On June 27, 2012, defendant was arrested and charged with one count of resisting

a peace officer under section 148, subdivision (a), and one count of falsely identifying

himself to a peace officer under section 148.9, subdivision (a).2 The trial court found

defendant guilty of the two misdemeanor counts and that defendant violated the terms of




       1   All statutory references are to the Penal Code unless otherwise specified.

       2  There is no complaint or information in the record regarding these charges.
However, the charges have been deduced from the reporter’s transcript of the trial. In his
brief, defendant also claims that he was charged with one felony count of possession of
methamphetamine under Health and Safety Code section 11377, subdivision (a), which
was later dismissed. We could not find a record of this charge in the record. This fact,
however, is irrelevant to this appeal.


                                              2
his probation. The court, therefore, ordered the execution of defendant’s 10-year prison

sentence.3

       On April 19, 2013, the trial court entered the judgment ordering the execution of

defendant’s suspended sentence. On May 2, 2013, defendant filed a timely notice of

appeal from the order revoking his probation.

                               STATEMENT OF FACTS

       On August 25, 2011, defendant pled guilty to one count of robbery in the second

degree under section 211. The charge stemmed from a 2009 incident in which defendant

and two other men surrounded a fourth man as he was walking out of a grocery store and

demanded that he give them his case of beer.

       In addition to pleading guilty to the robbery count, defendant also admitted that he

had two prior convictions, one for assault with a firearm in 2003 and the second for

assault with a deadly weapon in 1998. Although firearms were involved in both prior

convictions, no one was injured in either incident.

       Thereafter, the trial court struck the 1998 conviction, imposed a 10-year sentence

for the robbery charge, and then suspended execution of the sentence in favor of a five-

year probationary period. One of the key terms of his probation was that defendant had

to complete two years of residential drug treatment with the Delancey Street program in

Los Angeles. The court stated that, “the reason I’m even open to this given his criminal


       3Defendant filed a motion in the trial court pursuant to People v. Fares (1993) 16
Cal.App.4th 954, challenging the trial court’s award of custody credits.


                                             3
record is that when you look behind the names of the crimes that he has been convicted

of, they are not nearly as serious factually as they appear on the surface.” The court also

found that the Delancey Street program was the best option for defendant because “it is

very clear from all the information I have that substance abuse, alcohol, drugs is a major

contributor to his criminality.” Emphasizing the importance of successful completion of

the program if defendant wished to remain out of prison, the court stated:

       “Basically, if he violated any term of probation, in particular, if he got kicked out

of Delancey Street, or he didn’t cooperate, or they found he was not a good participant

because of the way he approached things; or he didn’t complete it successfully for any

reason then he would basically go to prison for ten years.

       “On the other hand, if he doesn’t touch drugs, doesn’t drink alcohol, works hard in

the Delancey Street program, successfully completes at least two years of residential

program there, then I would allow him to stay on probation for the five years. And the

state prison commitment would remain stayed hanging over his head throughout the term

of probation.”

       Approximately seven months later, on April 6, 2012, the court held a hearing to

review a letter from Delancey Street explaining that defendant was no longer enrolled in

the program. The court issued a bench warrant for defendant’s failure to appear at the

hearing and ordered his probation revoked.

       On June 27, 2012, defendant was arrested by a Riverside County Sheriff’s deputy

during a routine traffic stop wherein defendant was a passenger; defendant gave false



                                              4
identifying information to the deputy and resisted arrest by fleeing on foot. As stated

previously, defendant was charged with one count of resisting and obstructing a peace

officer under section 148, subdivision (a)(1), and one count of falsely identifying himself

to a peace officer under section 148.9, subdivision (a).

       Defendant elected to have a court trial instead of a jury trial on the two counts.

This trial was combined with his probation revocation hearing on April 17, 2013.

       Defendant admitted that he gave a false name to the deputy but said he did so

because he had a baby daughter at home and did not want to be separated from her by

going to jail. He also admitted that he ran away from the officer, but his intent in doing

so was not to evade arrest but merely to convey a message to a nearby auto repair shop

that was holding his car. Defendant explained that he and the driver of the stopped car

had already arrived at their destination, the auto repair shop, when the deputy pulled up

behind them. Defendant testified that his car had been parked at the repair shop for a

while and that the owner of the shop had threatened to sell it if defendant did not retrieve

his car. Believing that he was going to jail, defendant asked the deputy for permission to

speak with the repair shop owner to arrange for his wife to pick up the car. Defendant

testified that the deputy agreed to this. Defendant insisted that he only took off running

the short distance to the repair shop when the deputy began to handcuff him—a move

that defendant interpreted as unfairly rescinding the deputy’s promise to allow defendant

to speak with the owner of the repair shop. Defendant testified that he ran to his car, laid

down on the ground, and shouted his message to the repair shop workers.



                                              5
       The arresting deputy testified that he never had any conversation with defendant

about speaking with anyone at the repair shop. He also stated that he chased defendant

when defendant took flight, and that defendant put his fists up when the deputy caught up

to him. Defendant appeared to be “squaring off to fight with me.” Ultimately, the deputy

forced defendant to the ground. With the assistance of a colleague, the deputy

handcuffed defendant.

       With regard to the Delancey Street program, defense counsel explained that

defendant began the program and resided there for some time. However, defendant

encountered an active gang member with whom he got into an altercation; defendant is a

former gang member. As a result, defendant was asked to leave the program. Defendant

never contacted the court to explain how or why he left the Delancey Street program.

       The trial court found defendant guilty of the two misdemeanor counts and also

found that defendant violated his probation. The court declined to reinstate probation,

determined that it lacked the authority to reduce the originally imposed 10-year sentence,

and ordered the original sentence to take full force and effect.

                                        ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.



                                              6
       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                    DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                              RICHLI
                                                                                           J.


We concur:


RAMIREZ
                       P. J.


KING
                          J.




                                            7